DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2022 was filed after the mailing date of the notice of the allowance on April 7, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 and 3-8 allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art references are Kubiak-Essmann et al. (WO 2017/182375 A1, English Equivalent US 2019/0091000 A1) and J Morita Tokyo MFG Corp (JP 2014-226210 A)
	Regarding claim 1, Kubiak-Essmann et al. discloses a polymerization apparatus, comprising: a light irradiator; and a polymerization vessel, the polymerization apparatus being for polymerizing an unpolymerized portion formed of a photopolymerization curable composition by applying light emitted from the light irradiator to "an object that includes a member or an article having the unpolymerized portion" housed inside the polymerization vessel, a light source assembly, a plurality of light-emitting diodes (1, 2), two fans (3, 4), and the polymerization vessel includes a polymerization cup (reflector pot) that has a frustoconical or substantially frustoconical shape (see Abstract; figure 1 and paragraphs 0055-0072).
J Morita Tokyo MFG Corp discloses a polymerization apparatus (1), comprising: a light irradiator, housed in a storage/accommodation chamber (22); and a polymerization vessel, the polymerization apparatus being for polymerizing an unpolymerized portion formed of a photopolymerization curable composition by applying light emitted from the light irradiator to "an object that includes a member or an article having the unpolymerized portion" housed inside the polymerization vessel, a heat-dissipating surface to which a heat sink (heat dissipation member, (313, 323)) is joined, the heat sink further including a plurality of heat-dissipating fins disposed in parallel at predetermined intervals to form a groove-like air passage between the heat-dissipating fins adjacent to each other, an intake fan, and an exhaust fan (35), and a table (23) on which the light irradiator is placed before being placed in the storage chamber (22)
	The prior art references fail to discloses that the light irradiator includes a first casing that includes a light source chamber defined by cylindrical side walls, a ceiling, and a floor including a light-transmissive window member, an intake hole and an exhaust hole being provided on the side walls, a light source assembly that includes a base having a light-emitting surface on which a plurality of light-emitting diodes is disposed in a predetermined pattern and a heat-dissipating surface to which a heat sink is joined, the heat sink further including a plurality of heat-dissipating fins disposed in parallel at predetermined intervals to form a groove-like air passage between the heat-dissipating fins adjacent to each other, the light source assembly being disposed within the light source chamber so that the light-emitting surface faces the light-transmissive window member, an intake fan disposed within the light source chamber so as to face the intake hole and one end of the air passage, and an exhaust fan disposed within the light source chamber so as to face the exhaust hole and the other end of the air passage, the polymerization vessel includes a polymerization cup that has a frustoconical or substantially frustoconical shape that opens upward and increases in diameter upward, and is capable of housing an object therein, and a second casing that is a bottomed cylindrical or box-shaped casing having an opening at an apex thereof, the polymerization cup being attachably/detachably housed in the second casing via the opening, and light that has been emitted by the plurality of light-emitting diodes of the light irradiator and has passed through the light-transmissive window member is applied to the inside of the polymerization cup of the polymerization vessel.
Claim 6 invokes 112(f) interpretation of “a control means” (see line 3). The control means is interpreted as a control substrate (280) and the control substrate may be a device, a circuit, or the like that controls driving of the plurality of LEDs (243), the intake fan (250), the exhaust fan (260), and the like (see paragraphs 0225 and 0037 and figure 2).
	Claim 7 invokes 112(f) interpretation of “integration mechanisms that interact to integrate the light irradiator and the polymerization vessel” (see lines 3-4). The integration means (270) is interpreted as an annular fitting projecting portion is provided slightly inside the outermost periphery of the bottom of the first casing (210) (see paragraph 0046 and figure 4).
	Claims 3-8 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed March 14, 2022, with respect to the objection of the specification and the objection of claim 1 have been fully considered and are persuasive.  The objection of the specification and the objection of claim 1 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774